FILED
                             NOT FOR PUBLICATION                            AUG 04 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JUAN CARLOS HERRERA-                             No. 10-72053
MAGALLANES, AKA Juan Herrera,
                                                 Agency No. A099-835-804
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Juan Carlos Herrera-Magallanes, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for

cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo questions of law. Espino-Castillo v. Holder, 770 F.3d 861, 863 (9th Cir.

2014). We deny the petition for review.

      Herrera-Magallanes contends that his conviction for forgery under Arizona

Revised Statutes § 13-2002 is divisible and is not categorically a crime involving

moral turpitude. Herrera-Magallanes’ contention is foreclosed by this court’s

holding in Espino-Castillo v. Holder, where this court concluded § 13-2002

“requires intent to defraud” and was not divisible because it is a “statute that

proscribes only morally turpitudinous conduct.” Id. at 864-65. Accordingly, the

BIA correctly determined that a conviction for forgery under § 13-2002 is

categorically a crime involving moral turpitude that renders Herrera-Magallanes

statutorily ineligible for cancellation of removal. See 8 U.S.C. §§ 1101(f)(3),

1229b(b)(1)(B).

      PETITION FOR REVIEW DENIED.




                                           2                                       10-72053